Citation Nr: 0000613	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for 
tinea cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967, 
from July 1968 to April 1972, and from April 1973 to August 
1986.  

This appeal arises from a March 1997 rating decision of the 
Huntington, West Virginia Regional Office (RO) which denied 
entitlement to higher evaluations for the service connected 
left and right knee, low back, neck, left shoulder and tinea 
cruris.  The case was remanded from the Board to the RO in 
December 1997 for additional development of the evidence.  

The issue of service connection for a hiatal hernia was also 
returned to the RO as part of the December 1997 remand.  By 
rating decision in August 1999, service connection was 
granted for hiatal hernia and, thus, that issue is no longer 
on appeal.


REMAND

With regard to the increased rating claims for the low back, 
neck, left shoulder, and knees, it was noted in the December 
1997 remand that the August 1996 VA rating examination did 
not comply with the requirements set out in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In that case, the Court  held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  A review of the July 1999 
VA orthopedic examination report reveals that the examiner 
did not have the veteran's claims folder prior to conducting 
the examination.  Moreover, pursuant to the remand, the RO 
was instructed to obtain treatment records for the 
disabilities at issue prior to conducting the requested 
examination.  VA outpatient records dating from 1996 to 
September 1999 were received by the RO in late September 
1999, several months following the VA rating examination in 
violation of the Court's mandate in Green.  As the July 1999 
VA examination (and any medical opinion it generated) is 
flawed, the requested evidentiary development regarding the 
increased rating issues on appeal has not been accomplished.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Thus, the case must be returned to afford 
the veteran additional VA orthopedic and dermatology 
examinations.

The provisions of 38 C.F.R. § 3.655 (failure to report for VA 
examination) are especially relevant in the context of the 
Board's current remand for VA examinations concerning the 
veteran's increased rating claims.  § 3.655(a) provides that 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  

Subsection (b), which applies to the instant appeal regarding 
a claim for increase, provides that when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disabilities at issue in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained to include 
treatment records from the Clarksburg VA 
medical center from September 1999 to the 
present.  All records, once obtained, 
must be associated with the claims 
folder. 

2.  Only after completion of the above 
action, the veteran should be afforded VA 
orthopedic and dermatology examinations 
to determine the current nature and 
extent of the service connected low back, 
neck, left shoulder, left and right knees 
and tinea cruris.  The importance of 
appearing for the scheduled examinations 
and the consequences of his failure to do 
so have been made known to the veteran in 
the body of the remand above.  The claims 
folder must be made available to the 
examiners prior to the examinations.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disabilities at issue in light of the 
whole recorded history.  All indicated 
diagnostic tests should be performed.  In 
general, the examiners should record all 
complaints and clinical findings 
pertaining to the disabilities at issue.  

The orthopedic examiner should provide 
complete range of motion findings for the 
veteran's low back, neck, left shoulder, 
and left and right knees.  Normal range 
of motion findings should also be 
provided for each joint.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back, neck, left 
shoulder, and left and right knees due to 
any of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability or 
incoordination under § 4.45.  If the 
examiner is unable to make any of the 
above determinations, it should be so 
indicated on the record.    

Based on a complete review of the record 
and the current examination, the 
dermatology examiner should determine 
whether it is at least as likely as not 
that any skin condition on any part of 
the veteran's body other than the groin 
area is a manifestation of or has been 
aggravated by the service connected tinea 
cruris.  In answering this question, the 
standard of proof which is underlined 
must be utilized.  The examiner should 
describe in detail all manifestations of 
tinea cruris of the groin and any 
manifestations of the same condition, if 
any, on other parts of the body.  The 
examiner should note whether there is any 
exfoliation, exudation or itching; 
whether there is ulceration or systemic 
or nervous manifestations and whether 
tinea cruris causes a marked 
disfigurement or an exceptionally 
repugnant condition.  Each of these 
criteria must be addressed by the 
examiner.  

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims on the 
basis of all of the evidence of record.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45, and the 
provisions of Green, DeLuca and Massey.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




